COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  CODY JOSEPH MORGAN,                             §               No. 08-22-00013-CR

                        Appellant,                §                 Appeal from the

  v.                                              §            19th District Judicial Court

  THE STATE OF TEXAS,                             §                  of Waco, Texas

                         State.                   §               (TC# 2011-1673-C1)

                                                  §

                                             ORDER

       The clerk’s record was filed in the 19th District Court of Waco, Texas on December 28,

2021, and upon further review of the record, it appears that the Order Denying Defendant’s Motion

for Post-Conviction DNA testing does not contain the date it was signed.

       Therefore, the Court ORDERS that the Honorable Thomas C. West, Judge for the 19th

District Court of Waco, Texas enter a corrected order to include the date the order was actually

signed. The corrected order shall be filed with the District Clerk of Waco, Texas and the District

Clerk shall prepare a supplemental clerk’s record which will include the corrected order and file it

with this Court on or before January 16, 2022.

       IT IS SO ORDERED this 6th day of January, 2022.


                                              PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.